Case: 2:19-cv-02006-MHW-EPD Doc #: 61 Filed: 02/05/20 Page: 1 of 4 PAGEID #: 639




                                  IN THE UNITED STATES DISTRICT COURT
                                       SOUTHERN DISTRICT OF OHIO


       WILLIAM BURKE                                :       Case No. 2:19-CV-2006
                                                    :
                     Plaintiff,                     :       (Judge WATSON)
                                                    :       (Mag. Judge DEAVERS)
              v.                                    :
                                                    :
       JAMES ALEX FIELDS ET AL.,                    :
                                                            MOTION TO DISMISS PLAINTIFF’S
                                                    :
                                                            SECOND AMENDED COMPLAINT
                     Defendants.                    :
                                                    :
                                                    :



              Defendant Traditionalist Worker’s Party (“TWP”) moves the Court to dismiss the

       Plaintiff’s second amended Complaint.

          1. All claims against TWP must be dismissed

              A. Incorporation by Reference

                     Pursuant to the permission extended by the Court during the telephone

              conference on January 7, 2020, TWP incorporates by reference it’s prior pleadings

              (DE 33 and 45) arguing for dismissal of Plaintiff’s Complaint.

              B. Additional Argument

                      Plaintiff’s latest effort to sue TWP in this Court suffers from all the same

              defects as his first two efforts. TWP now faces six causes of action. Counts 2 and 3

              allege infliction of emotional distress and conspiracy to commit same and remain time

              barred as stated in TWP’s prior pleadings. Counts 4 and 5 allege violation of Ohio

              criminal statutes and are also still barred as stated in TWP’s prior pleadings. Count 7




                                                        1
Case: 2:19-cv-02006-MHW-EPD Doc #: 61 Filed: 02/05/20 Page: 2 of 4 PAGEID #: 640




                  is the §1985 civil rights claim and remains jurisdictionally defective as stated in prior

                  pleadings.

                            Additionally, Plaintiff now brings a claim titled “negligence” against TWP in

                  his sixth cause of action. The elements of negligence in Ohio are the familiar (1) a

                  duty owed by the defendant to the plaintiff, (2) a breach of that duty, (3) causation,

                  and (4) damages. Stefansky v. Cantina Laredo Columbus (10th Dist.) 2016 Ohio 7008

                  at ¶23.

                            All Plaintiff’s alleged damages, according to Plaintiff’s second amended

                   complaint, resulted from the violent assault of his person in Virginia. In Ohio, statutes

                   of limitation are “imposed on the cause of action and the form in which the action is

                   brought is immaterial” Strock v. Pressnell, 38 Ohio St. 3d 207, 216 (1988.) Plaintiff’s

                   calling his claim “negligence” does nothing to alter the “true nature” of his factual

                   allegations, all of which make out assault and battery or criminal acts as stated in

                   prior pleadings.

                            As if this weren’t sufficiently obvious, the Plaintiff explicitly states, at ¶225 of

                  his second amended complaint, that the “negligence” he is alleging is “inciting

                  violence” 1, “terroristic threats” 2 or unspecified “otherwise failing”.

                            Plaintiff does not flesh out what factual allegations “otherwise failing” might

                  refer to. This latest version of the complaint appears to offer allegations that are all

                  intentional assaults, criminal acts, or conspiring to commit same. Accordingly,

                  Plaintiff’s sixth cause of action is just as time barred as the rest of his state law claims.




       1
           Plaintiff admits “inciting violence” is a crime in Ohio at second amended complaint ¶ 206-207.
       2   Plaintiff admits “terroristic threats” is a crime in Ohio at second amended complaint ¶ 217-218.



                                                                 2
Case: 2:19-cv-02006-MHW-EPD Doc #: 61 Filed: 02/05/20 Page: 3 of 4 PAGEID #: 641




                    Lastly, Plaintiff attempts to support his “conspiracy theory of jurisdiction” by

             relocating his former tenth cause of action to a mere factual allegation at ¶125. There,

             Plaintiff alleges that “since the car attack on August 12, 2017” he has been victimized

             by threats on social media by non-party conspirator “Honorable Sacred Knights”

             (“HSK”). Plaintiff’s second amended complaint is, however, utterly silent on when

             TWP conspired with HSK, or communicated with HSK, or conspired with or

             communicated with anyone who conspired with or communicated with HSK or when

             anybody agreed to use text messaging to harass the plaintiff or anyone else.

                    “A civil conspiracy is an agreement between two or more persons to injure

             another by unlawful action. Express agreement among all the conspirators is not

             necessary to find the existence of a civil conspiracy. Each conspirator need not have

             known all of the details of the illegal plan or all of the participants involved. All that

             must be shown is that there was a single plan, that the alleged coconspirator shared in

             the general conspiratorial objective, and that an overt act was committed in

             furtherance of the conspiracy that caused injury to the complainant.” (emphasis added)

             Memphis American Postal, AFL-CIO v. Memphis, 361 F. 3d 898, 905 (6th Cir. 2004),

             citing Hooks v. Hooks, 771 F.2d 935, 943 (6th Cir.1985).

                    Defendant is unable to locate a single syllable in Plaintiff’s second amended

             complaint that alleges an agreement by TWP, or by anybody TWP is alleged to have

             conspired with, to harass Plaintiff or anyone else by means of texting, or communicate

             with any non-conspirator in any way outside of on the street in Charlottesville

             Virginia. Neither can TWP locate any allegation that the alleged conspiracy was to go




                                                     3
Case: 2:19-cv-02006-MHW-EPD Doc #: 61 Filed: 02/05/20 Page: 4 of 4 PAGEID #: 642




               dormant from August 2017 until springing back to life “since the car attack” to assist

               plaintiff’s jurisdictional allegations. 3

                        Rather, Plaintiff’s allegations all explicitly state that the alleged conspiracy

               was aimed at street action in Virginia in 2017, not text messages to Ohio.

               Conclusion

                        For the reason stated above and in TWP’s prior pleadings, all claims against

               TWP must be dismissed.

                                                                   Respectfully Submitted,


                                                                   s/ James E. Kolenich
                                                                   __________________________
                                                                   James E. Kolenich (OH 77084)
                                                                   KOLENICH LAW OFFICE
                                                                   9435 Waterstone Blvd. #140
                                                                   Cincinnati, OH 45249
                                                                   (513) 444-2150
                                                                   (513) 297-6065 (fax)
                                                                   JEK318@gmail.com


                                          CERTIFICATE OF SERVICE

              A true copy of the foregoing was served via the Court’s CM/ECF system on February
       5, 2020 as listed below:

       All parties of record

       No party requires or has requested service by other means



                                                                   s/ James E. Kolenich

                                                                   ______________________
                                                                   James E. Kolenich (OH #77084



       3Plaintiff previously alleged the offensive text message was sent on March 11, 2019 (DE 25 First Amended
       Complaint at ¶248.)



                                                            4
